TAYLOR, Judge,
dissenting.
I respectfully dissent from the majority’s holding in its unpublished memorandum. When defense counsel makes an objection based on the chain of custody, that objection is specific — not general. See Jennings v. State, 588 So.2d 540 (Ala.Cr.App.1991). Defense counsel is not required to conduct an evidence class for the prosecution. Defense counsel should not have to direct his opponent’s mind to the correct law the way one would thrust a beagle’s nose on a rabbit trail.